ALMON, Judge,
concurring in part and dissenting' in part.
The majority predicates its reversal in part upon the officers’ failure to give the Miranda warnings to Smith. The officers questioned him prior to his probation revocation hearing. Smith is charged with prejuring himself at the revocation hearing.
The manifest reason for the rule in Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. *1651602, 16 L.Ed. 694, is to prevent coerced confessions and inculpatory statements.
How could law enforcement officers coerce a confession, etc., to a crime when the crime had not yet been committed?